DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langgood et al. (US 2009/0234995 A1).

Regarding claim 1, Langgood discloses an electrical device (Fig. 1 element 10) comprising: 
a housing (Fig. 1 element 14), 
a circuit board (Fig. 1 element 12) comprising at least one fastening means (Fig. 1 element 20 and Fig. 3 element 53 and as discussed in Paragraph [0026]), 
(Fig. 14 elements 82 and 84) configured to fix the circuit board on the housing by the at least one fastening means (as discussed in Paragraph [0030]) and electrically connect the circuit board to the housing (as discussed in Paragraph [0030]), wherein the at least one fastening element is at least one electrically conductive spacer (as shown in Fig. 16 wherein element 82 spaces the motherboard away from the chassis and electrically connects the electrical contact to ground as shown in Fig. 13 and discussed in Paragraphs [0030]-[0031]) and 
a microcontroller (Fig. 1 element 16) arranged on the circuit board (as shown in Fig. 1), 
wherein an electrical contact (Fig. 1 element 20 and Fig. 13 element 80) electrically connected to the microcontroller (as shown in Fig. 1 and as discussed in Paragraph [0023]) is arranged on the circuit board to be spaced apart from the fastening means by a specified spacing (as shown in Figs 13-15 and discussed in Paragraph [0030]), 
the fastening element has a housing-specific diameter at an end facing the circuit board, wherein, if the circuit board is installed in a housing of a first type, a spacer with a smaller diameter is used than if the circuit board is installed in a housing of a second type (as shown in Figs. 14-16 wherein the long diameter of element 82 corresponds to a specific housing is used as discussed in Paragraphs [0023] wherein the spacer element is interpreted to be equivalent to chassis specific structures 24 in Fig. 1 and 82 of Fig. 16 and [0030]) and different spacers are used in (wherein the spacer is an integral part of the housing, and as such different housings must necessarily implement different spacers), 
at least one - 10 - EAST\164357273.1ground contact (as shown in Figs. 3 and 13 labeled “mounting pad” which is shown to be connected to ground) is attached to the circuit board in a region of the at least one fastening means (as shown in Figs. 13 and 14), which ground contact at least partially reaches closer to the at least one fastening means than the at least one electrical contact (as shown in Fig. 13), thereby ensuring a grounding of the circuit board on the housing via the at least one fastening element (as discussed in Paragraphs [0029]-[0030]), and 
the microcontroller is configured to determine a type of the housing on the basis of whether the fastening element contacts the at least one electrical contact (as discussed in Paragraph [0024]).

Regarding claim 2, Langgood discloses the device as set forth in claim 1 above and further wherein precisely one electrical contact is arranged on the circuit board to be at a specified spacing from the at least one fastening means, or a plurality of electrical contacts is arranged on the circuit board to be at the same specified spacing from the at least one fastening means (as shown in Fig. 13 as elements 80).

Regarding claim 3, Langgood discloses the device as set forth in claim 1 above and further wherein a plurality of electrical contacts is arranged on the circuit board to be at different specified spacings from the at least one fastening means (as shown in 

Regarding claim 4, Langgood discloses the device as set forth in claim 1 above and further wherein the microcontroller is furthermore configured to load housing-specific settings from a non-volatile memory module (Fig. 1 element 18), on the basis of the identified housing type (as discussed in Paragraph [0023]).

Regarding claim 7, Langgood discloses the device as set forth in claim 1 above and further wherein the at least one electrical contact electrically connects to a GPIO pin of the microcontroller (as shown in Fig. 13).

Regarding claim 8, Langgood discloses the device as set forth in claim 1 above and further wherein a pull-up resistor furthermore connects to the at least one electrical contact (as shown in Fig. 13).

Regarding claim 9, Langgood discloses the device as set forth in claim 1 above and further wherein the electrical device is a computer (as discussed in Paragraph [0002] wherein the invention is with regard to a “PC” which is known in the art to be a personal computer and as further supported by the title of the reference).

Regarding claim 10, Langgood discloses a circuit board (Fig. 1 element 12) comprising: 
(Fig. 1 element 20 and Fig. 3 element 53 and as discussed in Paragraph [0026]) that fastens the circuit board to a housing by at least one fastening element (Fig. 14 elements 82 and 84) configured to electrically connect the circuit board to the housing (as discussed in Paragraph [0030]), wherein the at least one fastening element is at least one electrically conductive spacer (as shown in Fig. 16 wherein element 82 spaces the motherboard away from the chassis and electrically connects the electrical contact to ground as shown in Fig. 13 and discussed in Paragraphs [0030]-[0031]) and, if the circuit board is installed in a housing of a first type, a spacer with a smaller diameter is used than if the circuit board is installed in a housing of a second type (as shown in Figs. 14-16 wherein the long diameter of element 82 corresponds to a specific housing is used as discussed in Paragraphs [0023] wherein the spacer element is interpreted to be equivalent to chassis specific structures 24 in Fig. 1 and 82 of Fig. 16 and [0030]) and different spacers are used in different housing types (wherein the spacer is an integral part of the housing, and as such different housings must necessarily implement different spacers),
a microcontroller (Fig. 1 element 16) arranged on the circuit board (as shown in Fig. 1), and 
at least one electrical contact (Fig. 1 element 20 and Fig 13 element 80) electrically connected to the microcontroller and arranged on the circuit board (as shown in Fig. 1) to be spaced apart from the fastening means by a specified spacing (as shown in Fig. 13), 
(as shown in Figs. 3 and 13 labeled “mounting pad” which is shown to be connected to ground) is attached to the circuit board in a region of the at least one fastening means (as shown in Figs. 13 and 14), which ground contact at least partially reaches closer to the at least one fastening means than the at least one electrical contact (as shown in Fig. 13), thereby ensuring a grounding of the circuit board on the housing via the at least one fastening element (as discussed in Paragraphs [0029]-[0030]),
wherein the microcontroller is configured to determine a type of the housing on the basis of whether an end of the fastening element facing the circuit board contacts the at least one electrical contact (as discussed in Paragraph [0023]).

Regarding claim 11, Langgood discloses a method of identifying a type of a housing of an electrical device, the electrical device according to claim 1, the method comprising:  -11- 
electrically connecting, by the at least one fastening element, the circuit board to the housing (as discussed in Paragraphs [0029]-[0030]), wherein the at least one fastening element is at least one electrically conductive spacer (as shown in Fig. 16 wherein element 82 spaces the motherboard away from the chassis and electrically connects the electrical contact to ground as shown in Fig. 13 and discussed in Paragraphs [0030]-[0031]) and, if the circuit board is installed in a housing of a first type, a spacer with a smaller diameter is used than if the circuit board is installed in a housing of a second type (as shown in Figs. 14-16 wherein the long diameter of element 82 corresponds to a specific housing is used as discussed in Paragraphs [0023] wherein the spacer element is interpreted to be equivalent to chassis specific structures 24 in Fig. 1 and 82 of Fig. 16 and [0030]) and different spacers are used in different housing types (wherein the spacer is an integral part of the housing, and as such different housings must necessarily implement different spacers),
grounding the circuit board via the at least one fastening element on the housing (as discussed in Paragraphs [0029]-[0030] and shown in Fig. 3), and
EAST\164357273.1assessing, by a microcontroller (Fig. 1 element 16), whether an end of the fastening element facing the circuit board contacts an electrical contact attached to the circuit board to be spaced apart from the fastening means by a specified spacing (as discussed in Paragraphs [0023] and [0030]).

Regarding claim 12, Langgood discloses the method as set forth in claim 11 above and further comprising loading at least one housing- specific setting on the basis of the assessment by the microcontroller (as discussed in Paragraph [0023] as the given example a speed of a cooling fan).

Regarding claim 13, Langgood discloses the method as set forth in claim 12 and further wherein loading the at least one housing- specific setting at least comprises loading housing-specific fan characteristics (as discussed in Paragraph [0023] as the given example a speed of a cooling fan).

Regarding claim 14, Langgood discloses the method as set forth in claim 12 and further wherein the at least one housing-specific setting is loaded from a BIOS of a computer (as discussed in Paragraph [0023]).

Regarding claim 16, Langgood discloses the method as set forth in claim 11 and further wherein the electrical device is a computer (as discussed in Paragraph [0002] wherein the invention is with regard to a “PC” which is known in the art to be a personal computer and as further supported by the title of the reference).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langgood et al (US 2009/0234995 A1).

Regarding claim 6, Langgood discloses the device as set forth in claim 1 above and further wherein the at least one ground contact extends in a region electrically 
Langgood does not expressly disclose wherein the at least one ground contact is semi-circular, however, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the shape of the electrical contact is an obvious matter of design implementation, since the applicant has not discloses that a semi-circular ground contact solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a circular ground contact as disclosed by Langgood.

Regarding claim 15, Langgood discloses the method as set forth in claim 11 above.
Langgood does not expressly disclose wherein identifying the type of the housing is carried out each time a computer is booted, however the examiner notes that it is well known in the art for a computer to implement the BIOS of the computer on startup each time the computer is booted, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that identification of the type of housing would be carried out by the BIOS each time the computer is booted.

Response to Arguments

Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. The applicant has argued that the Langgood reference does not .
The applicant further argues that the Langgood reference does not disclose smaller and larger diameters of the spacer.  The examiner asserts that the differential orientation of the spacers for different chassis results in an effectively different diameter of the spacer with regard to the circuit board, and producing an identical result in effect of interaction between the board and the chassis so as to provide a means of allowing the circuit board to differentiate between chassis types.  Further, as the spacer is integral to the chassis, the potential for misalignment of the spacer is prevented by the fabrication of the chassis.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841